                                     UNITED STATES DISTRICT COURT

                                                   For the

                                      DISTRICTOF NEW HAMPSHIRE                  DEC !S A 11




JANET MARIE OELFUOCO

                Plaintiff,

V.



GORDAN MCDONALD,RICHARD TRACEY,                      ]

LISA WOLFORD,ERIN FITZGERALD,in the                  ]

Capacity only as attorney general and                ]

Employees ofthe state of New Hampshire,              ]         Case No:               13"
                             Defendant one           ]

DENISE BARSTOW,BOB FLUERY,TRACEY HEALEY, ]

JODY DUCHARME,in the capacity of employees,          ]

Granite State Credit Union.                          ]

                               Defendant two         ]




                             COMPLAINT FOR VIOLATION OF RIGHTS. FIRST ADM EN DMENT

                                             INTRODUCTION




         use €1983"provides a cause of action for the deprivation of any rights, privileges, or
     immunities secured by the constitution and laws by any person acting under the color of any
                                 T/iUOj TjlfCRiO C3TAT2(j3TiL4U




                                 3-^lKanK/:AH 'A/avAlG Tj^nAIG




                                                                                                   OjOU-U3a::hHAb/lJ3-/iH




                                                                                                                                   .V



                                                         i                  AA:)AhTuHAH:)'H ,GJAi^OO:)n/|

                                                     :                           ';i ,0.:/A'i5G5T:i                .QflC-ijOVs/ AcG

                                                     1                                          ^ ;:i: ri"'j' :■      /:r:C>
 Ci '".'^v       '-• vJ " i "{       B2;:")          i                    A'Aru-qfnsH wsi'1'fo 3;E^'5rGG:f 25svo!cjrn:5

                                                     !                        3nO 2i.r bnei\i^Q

                                                         [        .YBJA^ri V/i );-'.?]! .V/iG        sq.^                      jAiAHG

                                                              :    ,c-iS'.oiof;:<> io yjk)i:,r/:i:\ srii nt',:- -viAAr;3U0 YOGI

                                                         [                                                :;ib3'0 £-;£ic?

                                                         i"               OVG TH' ;;n3T=.CI




                                                 GGiTYJGCPTl'll




    :0 ,23;--3i!. ris-i              "sO nob:ivnq-b srt . ■; A noij££ 'fv e^UnO £                                          jiV
yne io "rolij: ent lebnt;                           yc-? £vv: -' bnF (loijuiij^ncb bnt vd
  statue, ordinance, regulation, custom,or usage, of any state or territory." Gomez v Toledo,
                      446us 635,638(1980)Internal quotations omitted).

      The New Hampshire attorney general's office allowed Ms. DelFuoco to be arrested for a
face book post on her own page explaining her belief in the Wiccan religion and what she
believes to be Karma.


With the help of an employee at Granite State Credit Union( G.S.C.U.),Jody Ducharme, was
paid employee to watch Ms. DelFuocos page every day, all day,came across a post on a Sunday
afternoon and decided to turn it in along with other posts she had found that had nothing to do
with Karma,or religion. Just shared post from around social media including pictures of her
dog and her minor son on a dirt bike. The behavior of "stalking" as some would say was taking
place shortly after Granite State Credit Union had lost in Rockingham superior court for trying
to suppress Ms. Delfuoco for speaking publically about banking practices that had caused her
significant financial and mental stress. Civil case #218-2016-CV-00060.

      Since Ms. Delfuoco was a member of the credit union and had rights as a member and
whistle blower of wrong doing, Title 7ofcivil rights act 1964,42 use 2000e-(3A) prohibits
retaliation against employees who opposed any practice made by title 7. The sarSones-
oxley act 0/2002, whistle blower act anti retaliation provision dbdcfJranMact fAs
a memBer she has the same rights as an emj:>C6yee,
          When the complaint was brought to Richard Tracey and also Manchester Police
Department,the police did no further investigation. Richard Tracey ofthe New Hampshire
Attorney generals office called Ms. DelFuoco the next day and wouldn't say who brought
them the copy ofthe post but wanted to know what it meant,she explained nothing but a
karma post Which Mr.Tracey already knew that because he had several interactions with
Ms. Delfuoco because of her ex husband (]ames Goad]and a loan scam with G.S.C.U. She
was never notified and unaware at that time she would be investigated for a year. That
investigation included two search warrants to Face book and her phone that where kept
sealed from her knowledge and she was never notified. Thus moving forward for a year
and then the indictments offour felonies and one misdemeanor. N.H. R.S.A. 631;41-a,she
was found innocent of all charges. Including the judge sa)nng on record"1 do not believe
you did this"

      One Face book post about karma that was posted by Ms. DelFuoco was then taken
down two hours after the posting on her page on a Sunday afternoon.The post was barely
seen but created a safe space for Ms. DelFuoco to vent because of all the injustices done was
nothing more then retaliation from the credit union with the assistance ofthe Attorney
general office. Tac^tny/iam vs               Carolina,June qf20iz
                   =.i .u:.d     .v'iOji': ,.." i. - Bqi-ji -r.u "iC          so jjigjcw:. .                                     .hiBoii: "io .--'j.':-":
                                    ydo'oi -oo B.-:cij~>jo:;j:- Irvf/'iSjo; :d-3di}                  buc!^^

  B iO: x. rijcl  :j i (i> B-d oi             j .<■'.'! !:^woii;i                                         adn^cyfiid" Vv-Bil ?nV
              Jl   &f\! hrifi ncy;;i^ :• ! it-v-..:jv/        r, ioiiBO t<;r! y•:i^!i^^!cX5             r^vvc "J:^:■ :{ i - J.^cq -'cod £5:>b'r


                    !r dB' id N'b" )!. ,{.U.':.d.O ' "^ci svJ dba O                ojbig      is sey- -                             10 qicd ^ri:^ -diW
■{Ai.'iijc s nc -GC:": S :cC !:^f ■S^TkB" O/tSb !:B .VBD , i^'"B GBS'J SBi ' V:. lion                          ibj^Vi 0:t BiO Gtoro? bi:.q
Ob o:: iyrlf'jcn OBr-; is3'; dfnio"?' bBr'                 "■jOC'C; 1^.;?:■■' rlj;;; yoc;;:, ' ! :■ n'luJ 03 bob:.:Bb hoo nocrn.-t";^
     3sd'ic                    yiobi/ii.'i!              ioboc br-oc'rv roc v: >;•/•<;              tioL                               '>.0 ^Grn";-v! rijbv
           cS'A'   ysi bliiovv Broco. <::;                       H) ;oivo:>ud b:'"! f bd ;r iib s rio oo-^ vooiso 'iBn boB ^job
  yniv;.            looo looBqij-: i'riB''iT;::; -::;ob n: 5bo: b^j/i ;;c»;- , j 'Mbs-b                  Bt'O-;. ;b                      vij'ivsrh saokj
   150               t'o r: jfirb •-oob'^5 ;q > oidnod bjods vdsoiiduq ^oibooqi ir.d o;o..ij]-loO ..iivl >131000^ 0/
                                        .OduCK) /j-bjX:bbj:d;f oBOii \\v\d ..io5 \o- rsbi^r;-) on.- biuooni'; loaoiHjo i;


    ■.no lodiOr-T; B             :::'r:oii ood ro;= ood;.; y-ooi.; ;0;3 ):■. lodn o-o 0                       L'A'C .:■ • nO;                 ■r: :■;


         <dv:;H    oq b-bj --rOOCd J2J dd dcdJ: no                         ^\vV^            ' ■ . /• . • ;^ ^ ■■ ■
                                                                                                          .    ... - .   -   .     -
                                                                                                                                                   A'jZ:".   .


                   ,oV:'■;'. --r .V offb ^d iirjiTi ooi; nO; vsiB •n.ioqqo odv^ Bsovvdyionj
     Con-i bn|d:\\                       ocioi'/r.'oj                   !:i.n;n';n-lovjol's oUsblv/ bniny. bo ioboV^Vfb:/
                                               •o's^O              n.o V.V.) vvb-\r^ ooo\o oni ovoi oA';. ooobcio-yn o

  souC'd ■;0}4ori';:i(:id vnir bfoi yoooi'f ii'nd'.d- -"b iibqioid                            ouolqoon od,/ no-:b'''
 'j-fdb.^onyHA'^c'''- odMo vbonT bivibibi .a'; i.oo.b-: ::::M!; I'jrirod o; o:b 0 dioo ori - do'orb-iBo-:bl
    biqiiood u;i'- vosc ibibbiov/ bro, onb /yo: orb oo^ojb                               .^d-; br llfO; o' iUo - b: lO'oy;.
   «. or j q' -ljijr, b-.;b dqoo v/k. , oooio                   jeo -v o/ond or i.o»i: .;;/v job :b;oq oib'o. vquo o-i -
  dd-//O' iobiti'n.iii fio'ovo:^ bod If' ;5:-.i!.B-o.:f' jOib ••-/■jjn.' qOuC. ; ',, . oj-B .T/.k; jloiblW           oq {riTriod
   o.!b .U,3.b.^r fbt:o; oion nro! 0 bro; fhr.ob ood-oi j b,t; .;.b' :j;i xo uri                 , • i/..o..i i o'.;        otd
      inri' ■         / 0 lo! iooroibd'.^ .0;;: od bbjO'V oo:-- ooo.; oob d. o-:ov-/0i . i; bn- boiiio.: :-- •roooo 2r;v.'
    iqivd o*:3<iv.' .jnr'i oooijq ••.xf• b;i- boo,. ; oirrd -.d :r"ir-;rr;'/v.' fi .j-O'oi'-t • ;?••■;; hr/bn-oqi r?ci:b'>j4.!r<i9viii
     ■.;--:q ii ■ltd o'oro'od qrrivo-o -orrj .ooidioo o>^/oo osvv-r o;'x i/iir, O'b^dv;(..o;; ■• ■>• ; ^lurii hOioiO
   Bid .G-.rb:;I.bc' ./:.':Ji J-ib .-iofjiOjr. .obvint ooj boy cofiiood liob 0 • xbiO/o.kMbn; od; ooiU broi
    rv/obo«r difj              \ •' jno;.:. " (iOqmvoB :jyb;.d odr qriibonfil .o)e"'^b' ' iJod.                                              hrooA aow
                                                                                                                                         "cd]j bib ;;oy

    rro/ii:. ; i'iodr xs^v-/ oooiid:'..vi .ild -oj b^dooq x;o.v jioi' oornyd diodn .; .-:',.q >;: •(>:: oorbi 0:.;0
      i;y: . ,;.vv* jxo .f ■.;f\Y .i ioon'odio yoioioo 0 00 rj-id! loii no yoiioov, orfj 'to/j.'; irsooo r or ov/ob
.o>rr:-::'Oi amdJodo; xd' id. ic iBOO 'od .iCiiw oj '.•■.^jo'ibjd .xM rod ojoco-d,. , - 1: or-.;,.,':; : .; bjd ;jOo: '
      v'O.0'-,bjib oriilo ooftrit'dBrn odi do^w                                                 rur.nd^ovi rrorr- '- 000 oriiidori
                                                            0-: n\V0AVb r A',      --vi - 0:0 \ vA OV 0 o';>                            ijibO IrOOOvO
          **J^a€eBook is considerecCajrrotectecCsafe sj)ace, under thefirst
JAmendmenttfor CawfuCsj>eech afundamentaCj7rincij>Ce ofthefirst am.
Is that adj>ersons have access to aj>Cace where they can sj>eak andlisten
andafter refCection sjteah and Cisten once more,"




                                               CHARGES




Charge 1, The Attorney generals office and investigator Dick Tracey asked for and received two
sealed search warrants in March of 2017, which resulted in hundreds of pages of nothing but
shared photos and memes and private pictures of her family life, including minor children.
There was other post and videos of Ms. Delfuoco speaking freely of the family court system and
civil court and all the laws under the New Hampshire judicial that have been broken and the
state was ignoring the complaints. At this point brought her to trial for one post she removed
that claimed her to be Wiccan. What does her choice of religion have to do with a case for
threat or was it used to discredit her because she was telling the truth about the state officials
and judges and credit union breaking laws?

Charge 2,Are public officials and businesses allowed to violate a citizens 1 and 4^^ amendment
rights of privacy and to be used against them in a malicious prosecution? NH constitution pt. 1
art. 14,legal remedies.

Charge 3, How far does Article IV ofthe Constitution allow a public agency to go in getting
search warrants against a citizen exercising her constitutional rights of speech and religion,(a
religion that is proven to be older then Christianity).

Charge 4, Finally, during the trial the prosecutor, Lisa Wolford and Erin Fitzgerald on several
accounts tried to mislead the jury by saying Wicca is a scam and not a believable religion. Thus,
making light of her religious beliefs as not real, and lending credence to malicious prosecution.

Charge 5,The end result of the forgoing charges and trial has led to permanent loss of health
and emotional stability.




   .WHEREFORE,the Plaintiff requests the court find that the Granite State Credit
Union and the NH Attorney General's office did maliciously violate her right to freely
        > "Vi u                ^i'-.:i.i:^iTr:"i Y5j:i>-\::!VvVi.iV,nLi                  -ur\-:; :.;\ -vcv'                    .-.r^,
:iN-.ivy^ Win 9ixn:)nc n^j.n \i:^A% 'y\■^h>:i■ n.vT>W n n.\ '.iin:; .u: -rvnn                                            iniV. ''l
                                  ".nnoivv                  h,vu. 'Annvv ^;t:}Uns^y\n-l                                      Uvfn




OVVj b9Vii?ye; !       "iO; b-^vUS          "i :IjIQ ■;0^;^vi:-^v-/!;: bii^ ^Di'ilo .7|to"fr,= rj=;-5' Y-5fi ti>-jA fsnT \ l C'g'iiAO
   "ud Y'l-bon         >^^r.q io cbeibniif- ni bt^Auo^'; tbvidvv                    W            ni -itrisnsw               bcjAtrs
      j iEv ibi'.iD ■ioniiT. Yrfib;jly; !i .odi vli-n n -^tlw 2^::;j:i.i:; s-r-ovi'-o bn.-» Z'l^vasu- bnn aoJpdq bs'ii'rn
bns rr;-b:;V' ;; ':;co vi'niii'i 3.b 'lo viesn            q,; zo\.,\yil-iO .ct--A 'lO ioebiv hrts iccq zeriio ccv- s" ." : !'•"
    Chi'ij br;3 , tS/ioid n?sd cvvcrl j^d~ isbibui,                                ed-; ' An ;      ■.,', o;ti W c-i rji-o:. l ^vij
   b>'VO?Tisi ode riioq 000 "io'l i£vh?          oid jd?^uo"id i;'Hoq r;ub;jA- .j;jni6k;; < .c' "oi
       ■^oi 3-i3D 0 ndv./ ob c.-i o■■.'£>.'I ncijoioi «o ooiorio 7_f; zeoh 's&r!VVof5p.rjq?W s><! oT'ifrd beibisb ^SfiJ
  oA.'iTic oA:;> odt -rx-drs cbj'b er'J"ooiiioi zovv huz opoooed -ird Aooioeib o:; bozu d ?5W lo jSS'uIj
                                                                          7 :v, ei ;;nb:uS' i'1 ivoino jibo-io                 bns

 ■btipfvrboorns '' :-• bns L arjiDziib o oJoioiv O; hi-V'/o!is i-ozzordzPiH b- io Picp.d'no ciidoq s^d- .1 o'-SiD
  £ oq 00:7 .dizznco Aid dnobuoosc;?.! :n;cioii.";r's o; opodidjonis^is bozo s-d o;" br-B Yoovio,; lo 2Jd;;}i t
                                                                                                     3->lbs(rvi'.T b5>ir»i Ai. j'^o

       2:dA05. fii      o.?-           oikqjq r 'ooi's ocbozijo; -od erb W A! ob iOiA zoob 'if^d ^vcr! .0 sg-ooi:)
 fc ) .I'-oi^iAiT biio rioosqi: W ztriqb iooo'jUiiijpnoo leA qoAioioxo nozido o lonioqjfj ojni5 t ,3\o rbjooo
                                                           dvii.'»;.dt:jndd nif.it -stlo-.        oi- novo'iq ii tsfu nobdfri

     ir ;Ov~.ci :ic. hbiSjgsJid nno boo InoboW ozA nozooo^o^q smj loro ;:i ;:i gfii jub                                    oo^otD
 .2:h'iT ^noigi'T)": S'devrilod 0 too bi':S ins'si s "' oOoiA/ j^tiiysz vJ v'i!.d orij bjiOizin"- ct b^tM o^nuoo^s
 ,ooljL?oo?coq ,:uo;:i:!Eni ct ociiobo-p goiio'toi brur                    jon eg rboAod Eooigiioi tod Ic jd^ii or;i>iGk'i

   oiJiZGrl 'c z;. oi jrofOGima!) 07 OS: zod \nhj br.o ?o^":Gr;o qniz-qzot of^ ' rv< dijzo'i ono oriT A SigzorO
                                                                                                     /.■didoio Ar<oi7c;ri£i bnz




     jitzyC AfejS sdnsiD frid: ntrb dnd Jiuoo siri- aiosunet bi;w An A qri! .ojAiOd:qilAHVV
      vi&kd ot jflohtofi ntoioiv YU:L 3bi;r?rn bib AbiAo otG-AnsO Y'zn"iGiiA% jdid Arii bns noAiU
express herself, her religion her right to have religious faith of her choice and inflicted
malicious prosecution for daring to be outspoken about a business invading her
freedom of expression and the govemment's intimidation for purpose of showing others
what happens when you speak out. The harassment and violations and result in trials
causing her a mental and physical breakdown. The end result monetary damages to
refinance her home again with another bank making her now mortgage double and
lasting damages to her physically and mentally. Also causing emotional damage to her
minor son.
  boloiltrii bns s^oiorSo "larl ic; ntiiitguoijoibn avs^rl C' ifion   noigile'i lerl ,1'esioii a3^"iuxe
         van Drrb^vni               b suocb             jo bc! oj poneb lor r;oi:iuos20'iq ^ucfoiiErn
2'ior!|c DfiivvoriE to onoqiuq iol naiiBbirpnjf slr^arriiiioyoo er-i ;:nG noi^oaiqxe )o mo;»oeVi
  3i3\'h -P j'iJoe'? br-s onoiioioiv bno ifiernrtsoiorl eriT juo yiooqo ijov norivv 2riopqt:r! ysrkq
    Gl aspBH iob v";Pje/iom jx-xei bne erlT .nwob/^Gaid looi^vOM brio iolnorr! Bied grbauHO
      bos slduob spoQhoiTt \voM iOn pfiidsfn rii iGci ■^enlon j djivv nisqo ornoii "iBr; oDnsrii'-Bi
      Pi opprneb i^ftoiiorhs gniaoBc: todiA /bisjiPXP bna Yllsoiavrfo pp' ox aegorptvC- Dpb:-pi
                                                                                          •fiOa iOnijT:
                            UNITED STATES FEDERAL COURT


                                           For


                               NEW HAMPSHIRE DISTRICT


I Janet M.DelFuoco do hereby swear to the foregoing facts as true and factual to the best of my
knowledge on or about December 18th,2019 at county of Merrimack State ofNew Hampshire.

Code Section Offense Description

Violation by Public officials ofFree Speech




TJiis civil complaint is based on the foregoing facts and evidence which will be presented at trial.


 r                                                                                          avnsn.
Signature ofJanet M.Delfuoco

Swom to and signed in my presence

Dated     j3 - / ^
Justice ofthe Peace or Notary Public

                                                                                -HE;«HERt:UTTER
                                                                             Notay PuBic- New Hanjpah"^
Printed Name ofJtistice or Notary                                        MyCorantelonfxpria8|opton<i)W7,5051
City and State               rWv^oO<< NJV\
1:^.^4If:,4/                             .C?
                                          i:-

                                                                               c:

       r<                                                                      5
       i=3                                                                      »—•*
                                                                       ■,.\'    t-c



                                                                                i:;:


                                                                        ir




                                                                               a--:
                                                                                sS




                                                                        \
                                                O;                                     D
                                 r                                              v"
                                                          r.
                                                r-.i
                                 i        "t;
                          O
                                                         -r.
                          V..'            C'"
                                                                        V/

                                 i ^.           ; \
                                                l-v .
                          r«     i.                       t.-\-
                                          fy                            irT
             o                                  o       ■ |v
             C;
                                                                        g_
                                          -■*   Ci        ■vl-
             V-                                                    .    v.-
             •-'i                                                       ; ^
 s.-                                      •":             ;:            :;,>
                                                . ^
                                                a,                     - V
 rc
                                                          o            Ml.
                                                          ♦o

             s;
                                                          ' *•./        V
                                     )
                                                cr;       i

             6'     K                           c.-       a-            C-'
             c,.
                    t;:
             i:.    /-I
                          'x'
